DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on April 12, 2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 11-18 directed to a method of installing the perimeter protection system, non-elected without traverse.  Accordingly, claim 11-18 are cancelled in the Examiner’s Amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 11-18 have been cancelled.

With this Examiner’s amendment Claims 1-10 are now allowed.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of independent claim 1 is the overall combination of components, their construction and their arrangement with respect to one another in the initial, intermediate and working positions. More specifically, independent claim 1 clearly outlines and details the many structural features, elements and limitations of both the perimeter protection structure and the first auxiliary device, and their function and operation with respect to one another, in a way that clearly defines a perimeter protection system not anticipated by or made obvious by any of the known prior art.
Analogous art, such as that of Philippe (FR2987857) discloses a perimeter safety device for use on a support structure of slab formwork of a building where the safety device is deployed from an initial position to a working position. Where the device includes an elongate profile and an auxiliary device, guide projections and blocking projections (Figs. 1-2). However, art such as Philippe fails to disclose an auxiliary device including guide and blocking projections. Additionally, Philippe fails to disclose an elongate profile that is vertically oriented in both the initial assembly position and the working position.
While various perimeter protection systems and structures are known in the art, none alone or in combination anticipate or make obvious all of the claimed features and limitations as set forth by the applicant in independent claim 1. No reasonable combination of prior art can be made without significant hindsight and/or unnecessary reconstruction. 
For at least these reasons claims 1-10 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634